Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

[AltContent: textbox (Claim(s) 1-9, and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Li (U.S. Pub. No. 20200112982, hereinafter Li).)]
	Regarding Claim 1 and 11, Li teaches “A method performed by a user equipment (UE) for resource selection approach adaptation, the method comprising: receiving, from a Base Station (BS), a first Sidelink (SL) transmission resource pool configuration and a second SL transmission resource pool configuration, the first SL transmission resource pool configuration determining a first SL transmission resource pool, the second SL transmission resource pool configuration determining a second SL transmission resource pool;
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 11.
	Li provides a method for receiving an allocation of one or more sidelink data resources (first and second SL transmission resource pool configuration) from a base station to a transmitting device (UE) <para. 0264> and additionally may transmit a first sidelink data resource (first SL transmission resource pool configuration) in a first sidelink resource pool and transmit a second sidelink data resource (second SL transmission resource pool configuration) in a second sidelink resource pool (second SL transmission resource pool) <para. 0267>.
performing a first resource selection on the first SL transmission resource pool by applying a first resource selection approach;
Li provides a first mode that may indicate a full identity of the transmitting device (first resource selection approach) that transmits sidelink data on a first sidelink data resource in a first sidelink resource pool (first SL transmission resource pool) <para. 0267>.
receiving, from the BS, an adaption indication that a second resource selection approach is to be applied; 
A base station/network node may transmit a sidelink grant (adaption indication) to a transmitting device (UE), wherein the sidelink grant may indicate one or more sidelink data resources (second resource selection approach) <para. 0264>.
performing, during a transition period between a time at which the adaption indication is received and a time at which the second resource selection approach is applied, a second resource selection on the second SL transmission resource pool by applying a third resource selection approach; 
A base station may send a sidelink grant (adaption indication) <para. 0264> a transmitting device (UE) may select based on the sidelink grant (during a transition period between a time at which the adaption indication is received) one or more sidelink data resources where a transmitting device (UE) may perform a partially sensing procedure (second resource selection approach) to determine a valid resource set (a second resource selection on the second SL transmission resource pool) <para. 0261> which can additionally be selected randomly by a transmitting device as well (UE applying a third resource selection approach (random selection)) <para. 0271, FIG. 12>
and performing, after the transition period, a third resource selection on the first SL transmission resource pool by applying the second resource selection approach indicated by the adaption indication.”
Additionally, a transmitting device (UE) may select one or more sidelink data resource by performing a partially sensing procedure first (second resource selection approach) to determine a valid resource set (may be for a third resource selection) on one or more sidelink data resources (may be a first SL transmission resource pool) indicated by a sidelink grant which may indicate/allocate sidelink data resources (second resource selection approach indicated by the adaption indication) <para. 0264>
	Regarding Claim 2 and 12, Li teaches “The method according to claim 1, wherein each of the first resource selection approach, the second resource selection approach, and the third resource selection approach is one of: a full sensing-based resource selection approach comprising selecting, by the UE, a resource for SL transmission based on a first sensing result obtained by sensing a plurality of time sectors of a sensing window;
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 12.
	Li provides a device that performs sensing to determine a sidelink data resource to select, Li’s device after sensing obtains a sensing result (first sensing result) and accordingly selects a sidelink data resource for transmission according to the sensing result (a resource for SL transmission based on a first sensing result) <para. 0492> which may be obtained by methods such as full sensing  in a sensing duration (sensing a plurality of time sectors of a sensing window) <para. 0254-0255, FIG. 12>. 
a partial sensing-based resource selection approach comprising selecting, by the UE, the resource for SL transmission based on a second sensing result obtained by sensing a portion of the plurality of time sectors of the sensing window; 
Similarly, Li also provides a device capable of performing sensing to determine a sidelink data resource select by first sensing to obtain a sensing result (second sensing result) and selects a sidelink data resource for transmission according to the sensing result (resource for SL transmission based on a second sensing result) <para. 0492> which may be obtained by methods such as partial sensing in a sensing duration (obtained by sensing a portion of a plurality of time sectors of the sensing window) <para. 0254-0255, FIG. 12>.
and a random resource selection approach comprising selecting, by the UE, the resource for SL transmission randomly.”
Additionally, Li provides a random resource selection (random resource selection approach) selecting by a UE to perform the transmission (the resource for SL transmission randomly) <para. 0255, FIG. 12, Step 3-2>.
	Regarding Claim 3 and 13, Li teaches “The method according to claim 2, wherein the second resource selection approach has a stricter sensing requirement than the first resource selection approach.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 13.
	Li provides a second sidelink resource pool that may be configured for a first or second mode (second resource selection approach) <para. 0269> that may perform sensing by a transmitting device (UE) that indicates a full identity of the transmitting device (stricter sensing requirement than partial sensing) <para. 0271>.
	Regarding Claim 4 and 14, Li teaches “The method according to claim 3, wherein the first resource selection approach comprises the partial sensing-based resource selection approach, and the second resource selection approach comprises the full sensing-based resource selection approach.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 14.
	Li provides a second sidelink resource pool that may be configured for a first or second mode (first or second resource selection approach) <para. 0269> that may perform sensing by a transmitting device (UE) that indicates a partial identity of the transmitting device (partial sensing) and/or a full identity of the transmitting device (full sensing based resource selection) <para. 0271>.
	Regarding Claim 5 and 15, Li teaches “The method according to claim 3, wherein the first resource selection approach comprises the random resource selection approach, and the second resource selection approach comprises the partial sensing-based resource selection approach.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 15.
	Li provides a transmitting device (UE) that may randomly select a sidelink data resource (random resource selection approach) and additionally, another method for a transmitting device (UE) to perform sensing that may transmit sidelink control information which may indicate a partial identity (partial-sensing-based) of the transmitting device <para. 0271>.
	Regarding Claim 6 and 16, Li teaches “The method according to claim 3, wherein the first resource selection approach comprises the random resource selection approach, and the second resource selection approach comprises the full sensing-based resource selection approach.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 16.
	Li provides a transmitting device (UE) that may randomly select a sidelink data resource (random resource selection approach) and additionally, another method for a transmitting device (UE) to perform sensing that may transmit sidelink control information which may indicate a full identity (full-sensing-based) of the transmitting device <para. 0271>.
	Regarding Claim 7 and 17, Li teaches “The method according to claim 3, wherein the third resource selection approach comprises the random resource selection approach.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 17.
	Li provides a method for a transmitting device to randomly select a sidelink data resource (random resource selection approach) <para. 0271>.
	Regarding Claim 8 and 18, Li teaches “The method according to claim 1, wherein the second transmission resource pool includes at least one Physical Sidelink Feedback Channel (PSFCH) resource.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 18.
	Li provides that in one embodiment, the sidelink transmission (second transmission resource pool) may correspond to a Physical Sidelink Feedback Channel <para. 0336>.
	Regarding Claim 9 and 19, Li teaches “The method according to claim 1, wherein the adaption indication is included in one of Downlink Control Information (DCI) signaling, Medium Access Control (MAC) Control Element (CE) signaling, and Radio Resource Control (RRC) signaling.”
Li provides a transmitting device <para. 0264> for resource selection to cover the structural limitations presented by Claim 19.
	Li provides that a sidelink grant (adaption indication) may be a downlink control information format (DCI signaling) <para. 0251>.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang (U.S. Pub. No. 20220346179, hereinafter Yang).)]
	Regarding Claim 10 and 20, Yang teaches “The method according to claim 1, wherein the second SL transmission resource pool configuration is included in a Radio Resource Control (RRC) message from the BS.”
	Li does not explicitly teach “The method according to claim 1, wherein the second SL transmission resource pool configuration is included in a Radio Resource Control (RRC) message from the BS.””
	However, in an analogous art in resource processing, Yang provides “The method according to claim 1, wherein the second SL transmission resource pool configuration is included in a Radio Resource Control (RRC) message from the BS.”
	Yang provides a second sidelink resource pool (second SL transmission resource pool configuration) which may be sent to a UE through an RRC reconfiguration message (Radio Resource Control message) <para. 0059> and this may be allocated by a base station for the UE (from the BS) <para. 0059>.
	It would be a prima facie case of obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Li with the teachings of Yang to provide a sidelink resource pool for transmission to a UE from a base station via an RRC message. Doing so would allow for improvements in resource utilization and avoid resources occupying a resource pool for a long duration as suggested by Yang <para. 0067>.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR102467308, provides a disclosure regarding a UE selecting sidelink resources based on a Mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER NGUYEN whose telephone number is (571)272-1173. The examiner can normally be reached 7:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER NGUYEN/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415